—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting inmates from starting fires and destroying State property. In our view, the misbehavior report was sufficiently detailed to apprise petitioner of the alleged misconduct and to enable him to mount a defense. The report, combined with the testimony adduced at the hearing, including the confidential testimony of the correction officer who authored the report, constitute substantial evidence of petitioner’s guilt (see, Matter of Vega v Goord, 274 AD2d 807; Matter of Scott v Goord, 268 AD2d 631). Moreover, we reject petitioner’s assertion that the Hearing Officer erred in relying upon confidential testimony without first assessing the reliability of such testimony. Our review of the in camera transcript indicates that the Hearing Officer made the required independent assessment and that there was a sufficient basis for his conclusion that the confidential information was reliable and credible (see, Matter of Peters v Goord, 280 AD2d 738; Matter of Vega v Goord, supra). Contrary to petitioner’s contention, there is no requirement that the Hearing Officer personally interview the confidential informant in order to make such an assessment (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113). Petitioner’s remaining contentions, to the extent preserved, have been examined and found to be without merit.
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.